DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
2.	The IDS filed 7/30/19 has been considered.
3.	The disclosure is objected to because of the following informalities: 
 	Paragraphs [0108-0110, 0113, 0119] refer to “Fig. 4”; however, the drawing is labelled as --Fig. 4A--.  Appropriate correction is required.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claims 1, 11 and 20, the claims include the limitation “relative to navigation of the autonomous vehicle or an optimized motion plan for the autonomous vehicle that is configured to control navigation of the autonomous vehicle in keeping with the discrete-type decision and that optimizes one or more cost functions” (emphasis added).  It is unclear whether everything recited after “or” is to be interpreted as associated with only “an optimized motion plan” and relative to navigation of the autonomous vehicle” and “an optimized motion plan for the autonomous vehicle that is configured to control navigation of the autonomous vehicle in keeping with the discrete-type decision and that optimizes one or more cost functions”.
B.	As per claim 6, “the different system” lacks antecedence since there is no previous recitation of a different system (see claim 5).
C.	All claims depending from a rejected claim are also rejected for the same reasons.
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 8, 10-13, 16, 17, 19 and 20, as best interpreted given the deficiencies noted above, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kentley et al. (US 2017/0120902).

B.	As per claims 2-4, 12 and 13, as above whereby objects within a region of interest is considered and detection of objects therein (Fig. 11C; [0055, 0058]).  The tracks of the objects relative to the autonomous vehicle as it travels are taken into consideration [0061].
C.	As per claims 7, 8, 16 and 17, as above whereby multiple objects and their relationship to the autonomous vehicle are taken into consideration in deciding how to control the movements of the vehicle (Figs. 4-6; [0084, 0103, 0104]).
.
7.	Claims 5, 9, 14, 15 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular Shima et al. (US 2016/0012282) discloses prioritizing object data [0030].
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969.  The examiner can normally be reached on Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661